Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding the claims:

    PNG
    media_image1.png
    86
    640
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for amending the claims. After further search and/or consideration, the claims 1 and 11 are hereby rejected under new grounds of rejection as posted in the updated Office Action below. Claims 7 and 17 are allowed over the prior arts of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “the beam generation apparatus comprises a tunable laser and a third optical switch”. As per claim 1, the beam generation apparatus is already configured to input second laser light through a second optical switch. According to paragraph [0068] of the specifications, “It should be understood that, when the second optical switch 2042 is the 1*T coupler, the second optical switch 2042 may sequentially input laser light that has different wavelengths”. Figs. 10 and 11 already show that the switch 2042 is receiving different wavelengths from laser 2041 and both laser 2041 and switch 2042 are part of the beam generation apparatus 204. A third optical switch 2043 is not part of the beam generation apparatus as claimed in claim 2. It is unclear how the beam generation apparatus comprises a third optical switch when according to Figs. 10 and 11 there is only a second optical switch 2042 in the beam generation apparatus 204.
Claim 3 is also rejected under 112b via dependency on claim 2.
Claim 6 states “switch further comprises one or more first tributary ports”. Claim 6 depends on claim 1 which already states “one or more first tributary ports”. It is not clear to the examiner if the tributary ports of claim 6 are the same ones as the tributary ports of claim 1.
Claim 8 is also rejected under 112b via dependency on claim 6.
Claim 9 states “switch further comprises one or more first tributary ports”. Claim 9 depends on claim 1 which already states “one or more first tributary ports”. It is not clear to the examiner if the tributary ports of claim 9 are the same ones as the tributary ports of claim 1.
Claim 12 suffers from the same issues as claim 2 above.
Claim 13 is also rejected under 112b via dependency on claim 12.
Claim 16 suffers from the same issues as claim 6 above. Furthermore, claim 16 which depends on claim 11 claims the steps of inputting second laser light to the one or more first tributary ports through the second optical switch. These limitations are already claimed within claim 11. Since claim 11 already performs these functions, it is not clear if claim 16 is supposed to repeat the same functions?
Allowable Subject Matter
Claims 7 and 17 are allowed over the prior arts of record.
Note for Allowability Suggestion: For the purposes of compact prosecution, the applicant is requested to cancel claims 1 and 11 in order to put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita (US 2009/0274459) in view of Zhong (US 7254327).
Regarding claim 1, Takita teaches an optical switching apparatus (Fig. 1), comprising: 
a first optical switch (Fig. 1, switch 102), 
at least one first wavelength division multiplexer/demultiplexer (Fig. 1, at least one first wavelength mux/demux 1) and at least one second wavelength division multiplexer/demultiplexer (Fig. 1, at least one second wavelength mux/demux 3) connected to the first optical switch (Fig. 1, mux/demux 1 and 3 connected to switch 102), 
wherein the least one first wavelength division multiplexer/demultiplexer and the at least one second wavelength division multiplexer/demultiplexer each comprises a plurality of multiplexing ports and a plurality of demultiplexing ports (Fig. 1, mux/demux 1 and mux/demux 3 comprises multiple mux and demux ports);
one of the plurality of multiplexing ports of any first multiplexer/demultiplexer in the at least one first wavelength division multiplexer/demultiplexer is a signal light port (Fig. 1, first port coupled to path 121), a remaining multiplexing port of the first wavelength division multiplexer/demultiplexer (Fig. 1, remaining port coupled to beam generation apparatus 4; paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C) is connected to a beam generation apparatus (paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C), and the plurality of demultiplexing ports of the first wavelength division multiplexer/demultiplexer are connected to the first optical switch (Fig. 1, output from mux/demux 1 coupled to input port 102a of optical switch 102); 
one of the plurality of multiplexing ports of any second multiplexer/demultiplexer in the at least one second wavelength division multiplexer/demultiplexer is a signal light port (Fig. 1, mux/demux 3 port coupled to path 122), a remaining multiplexing port of the second wavelength division multiplexer/demultiplexer is connected to a detection apparatus (Fig. 1, mux/demux 3 port coupled to detection apparatus 8+9), and the plurality of demultiplexing ports of the second wavelength division multiplexer/demultiplexer are connected to the first optical switch (Fig. 1, output end 102b of optical switch 102 coupled to mux/demux 3);
the beam generation apparatus is connected to the at least one first wavelength division multiplexer/demultiplexer, the beam generation apparatus is configured to input first laser light to a multiplexing port other than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer (Fig. 1, beam generation apparatus comprising lasers 4 input first laser light to port of mux/demux 1, other than port coupled to path 121); and
the detection apparatus (Fig. 1, detection apparatus 8+9) is connected to the at least one second wavelength division multiplexer/demultiplexer (Fig. 1, detection apparatus 8+9 coupled to the mux/demuxs 3) and is configured to obtain an output power of the first laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102) and further comprising tributary ports (Fig. 1, tributary ports of switch 102 coupled to coupler 115).
Although Takita teaches one or more first tributary ports, Takita doesn’t teach wherein the beam generation apparatus is further configured to input second laser light to the first optical switch through a second optical switch, the first optical switch is configured to input the second laser light to a target demultiplexing port of one of the at least one second wavelength division multiplexer/demultiplexer, the second wavelength division multiplexer/demultiplexer that receives the second laser light inputs the second laser light to the detection apparatus, and the detection apparatus is further configured to obtain an output power of the second laser.
Zhong teaches a beam generation apparatus comprises a tunable laser to output a second laser light (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) wherein the beam generation apparatus is further configured to input second laser light to the first optical switch (Fig. 3, first optical switch 302) through a second optical switch (Fig. 3, second switch 312), the first optical switch is configured to input the second laser light to a target demultiplexing port of one of the at least one second wavelength division multiplexer/demultiplexer (Fig. 3, at least second mux/demux 306; Col. 4, lines 30-35, each output from the WSS 302 may be connected to an output optical coupler 306. Each output optical coupler 306 may include at least one input and a plurality of outputs. The input of the output optical coupler may receive output signals from the corresponding output of the WSS 302 and output them to its plurality of outputs), the second wavelength division multiplexer/demultiplexer that receives the second laser light inputs the second laser light to the detection apparatus (Fig. 3, detection apparatus 316; Col. 5, lines 4-10 and lines 21-24, each input of the egress switch 314 receives an output signal from the corresponding output of the WSS 302 and selectively directs the one or more output signals from the WSS 302 to its input. For example, as shown in FIG. 3, the inputs of the egress switch 314 are optically connected to the output optical couplers 306 and the egress switch 314 selectively directs the optical signals from the desired output coupler(s) 306 to its input…The apparatus 300 may further include at least one probe signal detector 316. The probe signal detector 316 receives the output signal directed by the egress switch 314 and detects the presence of the probe signal in the optical signal), and the detection apparatus is further configured to obtain an output power of the second laser (Fig. 3, using detector 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam generation apparatus taught by Takita and incorporate the second laser light and second optical switch taught by Zhong in order to provide control of the frequency and strength of the laser (Zhong: Col. 4, lines 45-50).
Regarding claim 2, Takita in view of Zhong teaches the optical switching apparatus according to claim 1, wherein Zhong teaches the beam generation apparatus comprises a tunable laser (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) and a third optical switch (Fig. 3, switch 312), wherein: the third optical switch is connected to both the tunable laser and the remaining port, and is configured to 30switch laser light output by the tunable laser to a target multiplexing port (Col. 4, lines 52-56, the ingress switch 312 receives the probe signal from the probe signal generator 310 and selectively directs the probe signal to one or more inputs of the WSS 302).  
Regarding claim 3, Takita in view of Zhong teaches the optical switching apparatus according to claim 2, wherein Takita teaches the detection apparatus (Fig. 1, detection apparatus 8+9) further comprises a detector (Fig. 1, detector within 9) and a coupler (Fig. 1, coupler 8), wherein: 5the coupler is connected to both the detector and the remaining multiplexing port of the second wavelength division multiplexer/demultiplexer, and is configured to couple laser light output through the remaining multiplexing port of the second wavelength division multiplexer/demultiplexer to the detector (Fig. 1, coupler 8 connected to the remaining port of mux/demux 3 and detector within 9).  
10Regarding claim 4, Takita in view of Zhong teaches the optical switching apparatus according to claim 1, wherein Takita teaches the beam generation apparatus comprises a plurality of first tunable lasers (Fig. 1, two multi wavelength sources 4), and each first tunable laser in the plurality of first tunable lasers is connected to one multiplexing port other than the signal light port of each of the at least one wavelength division multiplexers/demultiplexer (Fig. 1, a respective multi wavelength source 4 coupled to port of mux/demux 1 other than signal light port coupled to path 121).  
15Regarding claim 5, Takita in view of Zhong teaches the optical switching apparatus teaches the optical switching apparatus according to claim 4, wherein Takita teaches the detection apparatus comprises a plurality of detectors (Fig. 1 shows the optical spectrum analyzer comprising detectors; paragraph [0047], FIGS. 4A and 4B are diagrams illustrating an optical spectrum analyzer; Fig. 4A, plurality of detectors 9b), and each detector is connected to one multiplexing port other than the signal light port of each of the at least one second wavelength division multiplexers/demultiplexer (paragraph [0127], photo diodes 9b-1 through 9b-n that monitor the power of each reference light component that is reference light component at the AWG 9a wavelength division demultiplexed).  
Regarding claim 6, Takita in view of Zhong teaches the optical switching apparatus teaches the apparatus according to claim 1, wherein Takita teaches the first optical switch further comprises one or more 20first tributary ports (Fig. 1, M first tributary ports of switch 102 coupled to couplers 115) and Zhong teaches the second optical switch is connected to both the beam generation apparatus and one or more the tributary ports (Fig. 3, second switch 312 is connected to beam generation 310 and all ports of switch 302). Thus, the combination of Takita in view of Zhong teaches the limitations of claim 6.
Regarding claim 9, Takita in view of Zhong teaches the optical switching apparatus teaches the apparatus according to claim 1, wherein Takita teaches the first optical switch further comprises one or more first tributary ports (Fig. 1, M first tributary ports of switch 102 coupled to coupled to couplers 115), and the optical switching apparatus comprises a multi-wavelength laser source, wherein a plurality of output ports of the multi-wavelength laser source are respectively connected to the one or more first tributary ports (shown below).  

    PNG
    media_image2.png
    306
    546
    media_image2.png
    Greyscale

Regarding claim 10, Takita in view of Zhong teaches the optical switching apparatus teaches the apparatus according to claim 1, wherein Takita teaches the apparatus further comprises: a processor connected to an output port of the detection apparatus, and configured to: obtain an output power of the laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102); and determine an insertion loss of the first optical switch based on the output power and an input 15power (paragraph [0117], subtracting the inherent loss at the optical matrix switch 102 (insertion loss determination) and the wavelength division multiplexing portion 103 from the monitor result).  
Regarding claim 11, Takita teaches a power calculation method for an optical switching apparatus (using Fig. 1), the method comprising: inputting, by a beam generation apparatus (paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C), first laser light to a multiplexing port other than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer (Fig. 1, beam generation apparatus comprising lasers 4 input first laser light to port of mux/demux 1, other than port coupled to path 121) in at least one first wavelength division multiplexers/demultiplexer (Fig. 1, at least one first wavelength mux/demux 1); 5inputting, by the first wavelength division multiplexer/demultiplexer that receives the first laser light, the first laser light through one of a plurality of demultiplexing ports of the first wavelength division multiplexer/demultiplexer (Fig. 1, remaining port coupled to beam generation apparatus 4; paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C) to a first optical switch (Fig. 1, switch 102); inputting, by the first optical switch, the first laser light to a corresponding demultiplexing port of any second wavelength division multiplexer/demultiplexer (Fig. 1, output end 102b of optical switch 102 coupled to mux/demux 3) in at least one second wavelength division 10multiplexer/demultiplexer (Fig. 1, at least one second wavelength mux/demux 3); inputting, by the second wavelength division multiplexer/demultiplexer that receives the first laser light, the first laser light through one multiplexing port (Fig. 1, mux/demux 3 port coupled to detection apparatus 8+9) other than a signal light port (Fig. 1, mux/demux 3 port coupled to path 122) in a plurality of multiplexing ports of the second wavelength division multiplexer/demultiplexer (Fig. 1, mux/demux 1 and mux/demux 3 comprises multiple mux and demux ports) to a detection apparatus (Fig. 1, detection apparatus 8+9); and 15obtaining, by the detection apparatus, an output power of the first laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102) and further comprising one or more first tributary ports (Fig. 1, tributary ports of switch 102 coupled to coupler 115).  
Although Takita teaches one or more first tributary ports, Takita doesn’t teach wherein the method further comprises inputting by the beam generation apparatus second laser light to the first optical switch through a second optical switch, the first optical switch is configured to input the second laser light to a target demultiplexing port of one of the at least one second wavelength division multiplexer/demultiplexer, the second wavelength division multiplexer/demultiplexer that receives the second laser light inputs the second laser light to the detection apparatus, and the detection apparatus is further configured to obtain an output power of the second laser light.
Zhong teaches a beam generation apparatus comprises a tunable laser to output a second laser light (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) wherein the beam generation apparatus is further configured to input second laser light to the first optical switch (Fig. 3, first optical switch 302) through a second optical switch (Fig. 3, second switch 312), the first optical switch is configured to input the second laser light to a target demultiplexing port of one of the at least one second wavelength division multiplexer/demultiplexer (Fig. 3, at least second mux/demux 306; Col. 4, lines 30-35, each output from the WSS 302 may be connected to an output optical coupler 306. Each output optical coupler 306 may include at least one input and a plurality of outputs. The input of the output optical coupler may receive output signals from the corresponding output of the WSS 302 and output them to its plurality of outputs), the second wavelength division multiplexer/demultiplexer that receives the second laser light inputs the second laser light to the detection apparatus (Fig. 3, detection apparatus 316; Col. 5, lines 4-10 and lines 21-24, each input of the egress switch 314 receives an output signal from the corresponding output of the WSS 302 and selectively directs the one or more output signals from the WSS 302 to its input. For example, as shown in FIG. 3, the inputs of the egress switch 314 are optically connected to the output optical couplers 306 and the egress switch 314 selectively directs the optical signals from the desired output coupler(s) 306 to its input…The apparatus 300 may further include at least one probe signal detector 316. The probe signal detector 316 receives the output signal directed by the egress switch 314 and detects the presence of the probe signal in the optical signal), and the detection apparatus is further configured to obtain an output power of the second laser (Fig. 3, using detector 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam generation apparatus taught by Takita and incorporate the second laser light and second optical switch taught by Zhong in order to provide control of the frequency and strength of the laser (Zhong: Col. 4, lines 45-50).
Regarding claim 12, Takita in view of Zhong teaches the method according to claim 11, Zhong teaches wherein the beam generation apparatus comprises a tunable laser (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) and a third optical switch (Fig. 3, switch 312); and-6-Chunhui ZHANGAtty Docket No.: DD-6990-0551 Appl. No. 17/362,874the inputting, by the beam generation apparatus, first laser light to a multiplexing port other than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer in the at least one first wavelength division multiplexer/demultiplexer, comprises: generating, by the tunable laser, the first laser light and inputting the first laser light to the third optical switch; and switching, by the third optical switch, the first laser light to a target multiplexing port of any first wavelength division multiplexer/demultiplexer (Col. 4, lines 52-56, the ingress switch 312 receives the probe signal from the probe signal generator 310 and selectively directs the probe signal to one or more inputs of the WSS 302).
Regarding claim 13, Takita in view of Zhong teaches the method according to claim 12, wherein Takita teaches the detection apparatus (Fig. 1, detection apparatus 8+9) further comprises a detector (Fig. 1, detector within 9) and a coupler (Fig. 1, coupler 8), and the obtaining, by the detection apparatus, an output power of the first 30laser light comprises: coupling, by the coupler, the first laser light from the second wavelength division 4185964945US03 multiplexer/demultiplexer to the detector (Fig. 1, coupler 8 connected to the remaining port of mux/demux 3 and detector within 9); and calculating, by the detector, the output power of the first laser light output by the second wavelength division multiplexer/demultiplexer (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  
5Regarding claim 14, Takita in view of Zhong teaches the method according to claim 11, wherein Takita teaches the beam generation apparatus comprises a plurality of first tunable lasers (Fig. 1, two multi wavelength sources 4), and each first tunable laser in the plurality of first tunable lasers is connected to one multiplexing port other than the signal light port of each of the at least one first wavelength division multiplexers/demultiplexer (Fig. 1, a respective multi wavelength source 4 coupled to port of mux/demux 1 other than signal light port coupled to path 121); and the inputting, by the beam generation apparatus, the first laser light to the multiplexing port 10other than the signal light port in the plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer in the at least one first wavelength division multiplexers/demultiplexers comprises inputting, by each first tunable laser, the first laser light to the connected multiplexing port (Fig. 1, each multi wavelength source 4 of the two coupled to multiplexing port of each respective mux/demux 1).  
15Regarding claim 15, Takita in view of Zhong teaches the method according to claim 14, wherein Takita teaches the detection apparatus comprises a plurality of detectors (Fig. 1 shows the optical spectrum analyzer comprising detectors; paragraph [0047], FIGS. 4A and 4B are diagrams illustrating an optical spectrum analyzer; Fig. 4A, plurality of detectors 9b), and each detector in the plurality of detectors is connected to the one multiplexing port other than the signal light port of each of the at least one second wavelength division multiplexer/demultiplexer (paragraph [0127], photo diodes 9b-1 through 9b-n that monitor the power of each reference light component that is reference light component at the AWG 9a wavelength division demultiplexed); and the obtaining, by the detection apparatus, the output power of the first laser light comprises 20detecting, by each detector, the output power of the first laser light output through the connected multiplexing port (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  
Regarding claim 16, Takita in view of Zhong teaches the method according to claim 11, wherein Takita teaches the first optical switch further comprises one or more first tributary ports (Fig. 1, M first tributary ports of switch 102 coupled to couplers 115), and Zhong teaches the second optical switch is connected to both the beam generation apparatus and the one or more first tributary ports (Fig. 3, second switch 312 is connected to beam generation 310 and all ports of switch 302; i.e. the combination of Takita in view of Zhong teaches these limitations) and the method further comprises as taught by Zhong: inputting, by the beam generation apparatus, the second laser light to the one or more first tributary ports through the second optical switch (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser); inputting, by the first optical switch (Fig. 3, first optical switch 302), the second laser light to a target demultiplexing port of one of the at least one  first wavelength division multiplexer/demultiplexer (Fig. 3, at least second mux/demux 306; Col. 4, lines 30-35, each output from the WSS 302 may be connected to an output optical coupler 306. Each output optical coupler 306 may include at least one input and a plurality of outputs. The input of the output optical coupler may receive output signals from the corresponding output of the WSS 302 and output them to its plurality of outputs); inputting, by the first wavelength division multiplexer/demultiplexer that receives the second laser light, the second laser light to the detection apparatus (Fig. 3, detection apparatus 316; Col. 5, lines 4-10 and lines 21-24, each input of the egress switch 314 receives an output signal from the corresponding output of the WSS 302 and selectively directs the one or more output signals from the WSS 302 to its input. For example, as shown in FIG. 3, the inputs of the egress switch 314 are optically connected to the output optical couplers 306 and the egress switch 314 selectively directs the optical signals from the desired output coupler(s) 306 to its input…The apparatus 300 may further include at least one probe signal detector 316. The probe signal detector 316 receives the output signal directed by the egress switch 314 and detects the presence of the probe signal in the optical signal), and obtaining, by the detection apparatus, an output power of the second laser light (Fig. 3, using detector 320).
Regarding claim 19, Takita in view of Zhong teaches the method according to claim 11, wherein Takita teaches the method further comprises: receiving, by the one or more first tributary ports comprised in the first optical switch, laser light from a multi-wavelength laser source (shown below).

    PNG
    media_image2.png
    306
    546
    media_image2.png
    Greyscale

Regarding claim 20, Takita in view of Zhong teaches the method according to claim 11, wherein Takita teaches the method further comprises: 4385964945US03 obtaining, by a processor, an output power value of the laser light that is obtained by the detection apparatus (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102), and calculating a power loss of the laser light based on an input power of the laser light (paragraph [0126], The optical spectrum analyzer 9 that functions as a first monitor portion is configured to receive reference light from the first ports 3a-2 included in the output-side wavelength mux/demux element 3 via the photo coupler 8, and to monitor the power of the input reference light for each wavelength component. The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102; monitoring the power of the laser light through the optical switch 102 allows to check for the power loss).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637